Jones, Judge:
This claim is for extra cost incurred in pre-drilling for steel piles to support a bridge over Interstate Route No. 64 near White Sulphur Springs. The fill work in the bridge area had been performed by another contractor and it appears that isolated argillaceous limestone material unintentionally was incorporated in the fill limits of the bridge which caused drilling difficulty not contemplated by the claimant or the State Road Commission at the time the contract was entered into. This work was performed in 1966; and the total amount claimed is $7,053.59. Engineers for the State Road Commission admitted the accuracy of the actual cost analysis of the claimant, but, based on experience and camparisons with similar projects, the State Road Commission contended that if a heavier rig and drill had been used, the delay and extra cost could have been substantially reduced.
By stipulation, duly filed herein, the parties hereto have agreed that the claimant is entitled to additional compensation based on calculations made by the State Road Commission engineers.
The Court is of opinion to accept and approve said stipulation, and accordingly, an award is made to the claimant, J. C. Haynes, in the sum of $4,033.76.